DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12, and 14-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-11, Betz et al. (U. S. Patent No. 6,435,715 B1) disclosed a method for operating a measurement system, the method comprising:
generating a beam of electromagnetic radiation directed along a central ray (ZS) using a radiation source (1); and 
moving the radiation source relative to an object region (P) so that the central ray is directed onto a radiation detector (2) during the movement (column 3, lines 13-31); 
wherein the moving the radiation source relative to the object region comprises: 
rotating the radiation source about a first axis of rotation (B), wherein the radiation source is disposed eccentrically to the first axis of rotation; and 
rotating the radiation source about a second axis of rotation (D), wherein the first axis of rotation and the second axis of rotation together enclose an acute angle amounting to at most 80° (elements 9, 10, and 11 are adjustable to 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
maintaining the acute angle between the first axis of rotation and the second axis of rotation at not more than 80°.

With respect to claims 12 and 14-31, Betz et al. (U. S. Patent No. 6,435,715 B1) disclosed a measurement system comprising: 
a radiation detector (2) configured to detect electromagnetic radiation; 
a radiation source (1) oriented towards the radiation detector, wherein the radiation source is configured to generate a beam of electromagnetic radiation and to emit the beam of electromagnetic radiation along a central ray (ZS) of the beam of electromagnetic radiation; and 
a first movement apparatus (3) configured to move the radiation source relative to an object region; 
wherein the first movement apparatus comprises a first base element (5) and a first cantilever beam (6)  bearing-mounted to the first base element, wherein the first 5 of 12Appl. No. To Be AssignedAttorney Docket No. 030290-002710US cantilever beam is rotatable relative to the first base element about a first axis of rotation (B); 
wherein the radiation source is rotatable relative to the first cantilever beam about a second axis of rotation (D); and 
wherein the first axis of rotation and the second axis of rotation enclose an acute angle amounting to at most 80° (elements 9, 10, and 11 are adjustable to 
However, the prior art failed to disclose or fairly suggested that the measurement system comprises:
a first movement apparatus configured to move the radiation source relative to an object region;
wherein the first movement apparatus comprises a first base element and a first cantilever beam bearing-mounted to the first base element, wherein the first 5 of 12Appl. No. To Be AssignedAttorney Docket No. 030290-002710US cantilever beam is rotatable relative to the first base element about a first axis of rotation;
wherein the radiation source is rotatable relative to the first cantilever beam about a second axis of rotation; 
wherein the first axis of rotation and the second axis of rotation enclose an acute angle amounting to at most 80°; and
wherein the acute angle between the first axis of rotation and the second axis of rotation is not adjustable to more than 80°.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 26 October 2021 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 26 October 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 26 October 2021 with respect to claims 4, 11, and 24 have been fully considered.  The rejection of claims 4, 11, and 24 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 26 October 2021 with respect to claim 23 have been fully considered and are persuasive.  The rejection of claim 23 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn. 

Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cox et al. (U. S. Patent No. 10,952,689 B2) disclosed a multi-axis linear X-ray imaging system.
Diehm et al. (U. S. Patent No. 10,015,872 B2) disclosed a dual X-ray tube imaging system comprising a shifting mechanism.
Jan et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884